Citation Nr: 1508181	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-26 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bronchitis. 

2.  Entitlement to service connection for residuals of pneumonia. 

3.  Entitlement to service connection for residuals of fractured facial bones and fractured cervical bones. 

4.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran's Form DD-214 reflects that he had active service from March 1978 to August 1979, although, as discussed below, it is currently unclear whether he had an additional period of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the benefits sought. 

The Board notes that both the paper claims file and VA's electronic VBMS system show that the American Legion is the Veteran's current representative.  The power of attorney in favor of the American Legion was executed in September 2012.  The American Legion represented the Veteran at his December 2012 Decision Review Officer (DRO) hearing, and submitted a VA Form 646 in August 2013.  In January 2014, the Board apparently sent the Veteran a letter requesting clarification of representation in error.  While no response was received and it is unclear whether that letter reached the Veteran, both the paper claims file and VA's electronic system reflect that the American Legion continues to be the representative.  There is no indication in the record suggesting otherwise.  The Board will proceed accordingly. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Veteran's Form DD-214 reflects that he had active service from March 1978 to August 1979, a response from the Personnel Information Exchange System (PIES) to the RO in March 2011 listed a period of active service from February 1973 to August 1979.  None of the claims on appeal can be adjudicated until the RO/AMC confirms the Veteran's periods of active service, as well as any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).    

Only official service department records can establish if and when an individual was serving on active duty, ACDUTRA, or INACDUTRA. Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, the Court of Appeals for Veterans Claims (Court) recently held in Tagupa v. McDonald that 38 C.F.R. § 3.203 requires verification of service from the relevant service department, not the National Personnel Records Center (NPRC).  27 Vet. App. 95 (2014).  As such, the Board finds that the matters on appeal must be remanded to seek verification of service directly from the United States Department of the Army.  

The Veteran was provided a VA General Medical examination on December 3, 2012.  The Veteran subsequently requested that a VA Compensation and Pension examination scheduled for December 19, 2012 be rescheduled as soon as possible.  While it is unclear which examination the Veteran was referencing in his request, in any event, the VA examination report dated December 3, 2012 is inadequate to adjudicate the service connection claims for bronchitis and residuals of pneumonia. 

The Veteran's service treatment records show ample documentation of ongoing respiratory problems in service.  Treatment notes from June 1978 reflect that the Veteran reported chest pain and difficulty breathing.  Pneumonia was diagnosed in October 1978, and a November 1978 chest X-ray indicated bronchopneumonia.  In March 1979, another chest X-ray was taken in response to recurrent chest pain and cough, though the results showed no active lung disease at that time.     

VA treatment notes from May 1999 and June 1999 show a preliminary impression of pneumonia, and reflect that a chest X-ray was scheduled.  While the Veteran's recent VA treatment reports (i.e. since 2009) are of record, it is unclear from the file whether all VA treatment records from earlier periods have been obtained.  

According to the history recorded in an April 2012 VA treatment note, the Veteran had pneumonia in September 2009.  The Veteran's VA Active Problem List as of October 2011 listed "upper respiratory infections" as an ongoing problem.  In July 2012, a VA physician diagnosed acute bronchitis.  A July 2012 chest X-ray revealed mild bronchitis. 

According to the VA examination report from December 2012, the examiner determined that the Veteran did not currently have, and had never been diagnosed with, a respiratory condition.  However, the examiner did not address the recent diagnosis of bronchitis, the history of an episode of pneumonia in 2009, and the ongoing active problem of upper respiratory infections as documented by VA treatment records.  The examiner also did not provide a rationale to explain why the respiratory complaints documented in service from June 1978 to March 1979 did not show evidence of a chronic condition.  The examiner based his negative nexus opinion on the fact that the Veteran only experienced two episodes of pneumonia, in 1978 and in 1996, and only experienced three or four occasions of bronchitis.  However, this history excluded the documented case of pneumonia in 2009.  Moreover, the Veteran testified that he had experienced bronchitis and/or pneumonia approximately every two years since active service, which routinely required use of antibiotics.  See December 2012 DRO hearing transcript.  The Veteran's representative has asserted the same.  See August 2013 Form 646.  As the VA examiner's medical opinion relies on an inaccurate and incomplete factual premise, a new VA examination is required under VA's duty to assist.   

As a result of the foregoing, the Veteran should be scheduled for another VA respiratory disorders examination to determine whether bronchitis and any residuals of pneumonia are related to service.  The medical opinion should acknowledge and discuss the diagnosis of bronchitis in July 2012 and the notation of an episode of pneumonia in September 2009 according to VA treatment records.  The examiner should also consider the above-referenced service treatment records and explain why they do or do not show evidence of a chronic respiratory disorder.  In determining whether bronchitis or pneumonia onset in service, the examiner should specifically take into account the Veteran's report of having pneumonia and bronchitis, or at least symptoms thereof, approximately every two years since 1978 when he first had pneumonia in service.  The examiner should also discuss the Veteran's smoking history and any role that such may have played in the development of any respiratory disorder.   

On remand, all outstanding VA treatment records should be obtained and associated with the claims file, to specifically include, but not limited to, any VA treatment records dated prior to 2009.  The Veteran should also be invited to submit any additional lay evidence regarding the matters on appeal.   

Finally, the Veteran's representative should be provided an opportunity to submit an informal hearing presentation or any additional argument regarding this appeal, as such has not been received since the appeal was certified to the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Department of the Army to verify all periods of the Veteran's active service, to include any periods of ACDUTRA or INACDUTRA. Document all actions taken, and all information received.  

2.  Obtain all outstanding VA treatment records and associate them physically or electronically with the claims file.  The RO/AMC should make as many attempts as necessary to obtain any outstanding VA treatment records dated prior to 2009.  If such records are unavailable, issue a formal finding of unavailability and notify the Veteran and his representative accordingly. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service respiratory symptoms.  He should be provided an appropriate amount of time to submit this evidence.

4.  After the above development has been completed, schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  The claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate testing should be conducted and the findings reported in detail. 

The examiner should provide an opinion as to whether any diagnosed respiratory disorder during the period on appeal, to include bronchitis and any residuals of pneumonia, had its onset in service or is otherwise related to service.  

In forming this opinion, the examiner should specifically consider the following service treatment records: 

* June 1978 treatment notes reflecting that the Veteran reported chest pain and difficulty breathing.  

* October 1978 treatment note diagnosing pneumonia. 

* November 1978 chest X-ray indicating bronchopneumonia.  

* March 1979 chest X-ray taken in response to recurrent chest pain and cough, with results showing no active lung disease at that time.     

The examiner should determine whether the service treatment records referenced above show evidence of a chronic respiratory disorder, and should fully explain why or why not.  

The examiner should address the VA treatment records reflecting a diagnosis of bronchitis in July 2012 and a notation of an episode of pneumonia in September 2009.  

In determining whether bronchitis and residuals of pneumonia are related to service, the examiner should specifically take into account the Veteran's report of experiencing respiratory symptoms relating to pneumonia and bronchitis approximately every two years since 1978.  

The examiner should also discuss the Veteran's smoking history and any role that such may have played in the development of any respiratory disorder.   

A full explanation should be provided for all opinions expressed. 

5.  Provide the Veteran's representative an opportunity to submit an informal hearing presentation or other argument in support of the issues on appeal. 

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for an appropriate period of time for response before returning the case to the Board.
     
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




